In a petition for a rehearing, counsel for respondent insists, that city real estate and the buildings situated thereon are separately assessed; that the legislature has separated them, and made the improvements personal property for the purpose of assessment. We do not so construe the law. Section 2122, Comp. Laws, 1913, provides that, "In assessing any tract or lot of real property the value of the land, exclusive of improvements, shall be determined; also the value of all improvements and structures thereon and the aggregate value of the property including all structures and other improvements." In *Page 604 
other words, the assessor in assessing any tract or lot of realproperty, first determines the value of the land and then, the value of all the improvements and when he has the value of the land, and the value of the improvements on the land he adds the two together for the aggregate value of the property and the land is assessed for that amount. There is but one assessment, and that is a land assessment, and in no sense an assessment against personal property.
BURR, BIRDZELL, CHRISTIANSON and NUESSLE, JJ., concur.